Btjskikk, J.
I concur in so much of the foregoing opinion as holds that the first paragraph was good, but I dissent from the portion of the opinion which holds that the court committed no error in overruling the motion for a new trial. The court below overruled the demurrer to the first paragraph of the complaint, and upon the trial admitted proof of the contract, but excluded evidence which was offered as a basis for the assessment of the damages, and finally directed the jury to entirely disregard the first paragraph. There is no doubt that the court possessed the power to set-aside the submission of the cause to the jury and reform the issues; but having overruled the demurrer to the first paragraph, and an issue having been formed thereon, it possessed no power to direct the jury to disregard such issue. There is no cross-assignment of error by *394the appellees, and hence the court could not pass upon such rulings. We are bound to assume that the jury disregarded the first paragraph of the complaint. In that event, the plaintiffs were deprived of the right of trying the issue thereon. In determining whether the court erred in overruling the motion for a new trial, we are to regard only the second paragraph of the complaint. All the evidence that was offered tended to support the first paragraph. There was no evidence introduced which supported the common count for work and labor. As the verdict must have been based upon the second paragraph, the question is, whether it is sustained by the evidence, and I am very clear that it is not. If, however, there was.evidence to support the second paragraph, the plaintiff was not entitled to recover, because the contract was barred by the statute of limitations. So, viewing the case in either aspect, the court, in my judgment, erred in overruling the motion for a new trial. I do not regard it as a question of variance, but a failure of proof. There is a marked difference between a variance between the allegations of the complaint and the evidence, and a failure of proof. Buskirk Prac. 336-340. The variance was not amendable in the court beloyq because the court charged the jury that the plaintiff could not recover on the first paragraph. The case made by the evidence was, that the female plaintiff was to be adopted as an heir, was to live with her grandfather until her marriage or arrival at age, and for her services she was to share equally with the children of her grandfather, and that he had died without making any provision for her in his will, or otherwise. Such evidence could not support a verdict based upon the second paragraph of the complaint.’